 

Exhibit 10.24

 




SHARE PURCHASE AGREEMENt

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of February 8, 2013,

BETWEEN:

 

Santiago Leon Avaleyra, Eduardo Zayas Dueñas and Carmen Leticia Calderon Leon

 

(hereinafter referred to as “Buyers”)

 

- and –

 

FOCUS GOLD CORPORATION

4695 MacArthur Court, Suite 143,

Newport Beach, CA 92660-1869

 

(hereinafter referred to as “Focus Gold”)

 

- and –

 

FOCUS GOLD MEXICO LIMITED

Company number: 116751

c/o 4695 MacArthur Court, Suite 1430,

Newport Beach, CA 92660-1869

 

(hereinafter referred to as “Focus Mexico” and, collectively, with Focus Gold
referred to as the “Focus Entities”)

 

Recitals:

 

1.          Focus Gold is the sole shareholder of Focus Mexico, and in turn
Focus Mexico is the registered and beneficial owner of 50 (fifty) shares in the
common stock of Fairfields Gold, S.A. de C.V.. (“Fairfields”) (the “Purchased
Shares”).

 

2.          Focus Mexico is willing to sell and Buyers are willing to purchase
the Purchased Shares in accordance with the terms and conditions set forth
herein.

 

NOW THEREFORE this Agreement witnesses that in consideration of the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of all of which is hereby irrevocably
acknowledged by the parties, the parties agree with each other as follows:

 

article 1
DEFINITIONS AND INTERPRETATION

 

1.1          Currency. All amounts referred to in this Agreement are intended to
be in lawful money of the United States of America unless otherwise specified in
this Agreement.

 

1.2          Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, unless
otherwise expressly stated, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and all references to “day”
or “days” shall mean calendar days unless designated as “Business Days”.

 



1

 

 

1.3          Construction. In this Agreement:

 

(a)all words and personal pronouns relating thereto shall be read and construed
as the number and gender of the party or parties require and the verb shall be
read and construed as agreeing with the required word and pronoun;    

(b)unless the context otherwise requires, words importing a particular gender
shall include the other gender;    

(c)the division of this Agreement into Articles and sections and the use of
headings is for convenience of reference only and shall not modify or affect the
interpretation or construction of this Agreement or any of its provisions;    

(d)unless otherwise indicated, references to Articles, Sections, Subsections or
Schedules should be construed as references to the applicable Articles,
Sections, Subsections or Schedules of this Agreement;    

(e)any reference to a statutory provision shall include that provision as from
time-to-time modified or re-enacted providing that in the case of modifications
or re-enactments made after the date of this Agreement the same shall not have
effective substantive change to that provision;    

(f)the recitals set out in the face page of this Agreement are true in substance
and in fact;    

(g)references to, or to any particular provision of, a document shall be
construed as references to that document as amended to the extent permitted by
this Agreement and in force at any time; and    

(h)“in writing” or “written” mean and include printing, typewriting or any
electronic means of communication capable of being permanently reproduced in
alphanumeric characters at the point of reception.

 

article 2
Purchase price; APPROVAL OF TRANSACTION

 

2.1          Transaction. Buyers has agreed to purchase the Purchased Shares and
Focus Mexico has agreed to sell the Purchased Shares for the aggregate purchase
price of USD$1’900,000.00 (one million nine hundred thousand dollars 00/100
United States of America legal currency) (the “Purchase Price”).

 

2.2          Payment of the Purchase Price. In payment of the Purchase Price,
the Parties agree that Buyers shall pay $1,900,000 (One Million Nine Hundred
Thousand United States Dollars) to Focus Gold on the Closing Date. The Purchase
Price can be paid in cash or with securities of Focus Gold. The Parties agree
that Buyers can deliver 512,501 post reverse common shares (the “New Shares”) to
Focus Mexico as Payment of the Purchase Price. Therefore, Focus Mexico accepts
the New Shares as payment of the Purchased Shares.

 

2.3          Approval of the Transaction. No consent or approval of any other
person or entity is required to complete the transactions contemplated in this
Agreement.

 

article 3
Representations and warranties of FOCUS GOLD AND FOCUS MEXICO

 

Focus Gold and Focus Mexico, jointly and severally, represents and warrants to
Buyers as follows, and acknowledges that Buyers is relying upon these
representations and warranties in connection with the purchase of the Purchased
Shares, despite any investigation made by or on behalf of Buyers.

 

3.1          Corporate Existence. Each of Focus Gold, Focus Mexico and
Fairfields is a corporation duly incorporated and validly existing under the
laws of the jurisdiction of its incorporation.

 



2

 

 

3.2          Capacity to Enter Agreement. Each Focus Entity has all necessary
corporate power, authority and capacity to enter into and perform its
obligations under this Agreement.

 

3.3          Binding Obligation. The execution and delivery of this Agreement
and the completion of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate action on the part of the Focus
Entities and Fairfields, as the case may be. This Agreement has been duly
executed and delivered by the Focus Entities and constitutes a valid and binding
obligation of each Focus Entity, enforceable against each Focus Entity in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other laws of general application limiting the enforcement of creditors’ rights
generally and to the fact that equitable remedies, including specific
performance, are discretionary and may not be ordered in respect of certain
defaults.

 

3.4          Title to Purchased Shares. Focus Mexico is the legal and beneficial
owner of the Purchased Shares and has good title to them, free and clear of any
lien or encumbrance of any nature whatsoever. Focus Mexico has the absolute and
exclusive right to sell the Purchased Shares to Buyers as contemplated by this
Agreement and no other person or entity has any right, option, or other
entitlement of any nature whatsoever to the Purchased Shares or any part
thereof.

 

3.5          Absence of Undisclosed Liabilities. Except in respect of normal
trade payables arising in the ordinary course of the Fairfield’s business,
Fairfield does not have any outstanding indebtedness or any liabilities (whether
accrued, absolute, contingent or otherwise) nor any outstanding commitments or
obligations of any kind.

 

3.6          Litigation. There are no actions, suits or proceedings, judicial or
administrative, pending or to the best knowledge of Focus Gold and Focus Mexico,
threatened, by or against or affecting Fairfield, at law or in equity, or before
or by any governmental authority. There are no grounds on which any such action,
suit or proceeding might be commenced with any reasonable likelihood of success.
There is not presently outstanding against Fairfield any judgment or, to the
best knowledge of Focus Gold or Focus Mexico, injunction or other order, of any
governmental authority.

 

article 4
Closing arrangements

 

4.1          Deliveries by Focus Gold. Focus Mexico will forthwith thereafter
deliver to Buyers:

 

(a)certificates representing the Purchased Shares duly endorsed in blank for
transfer or accompanied by duly executed blank stock transfer powers completed
to reflect the number of Purchased Shares being purchased by Buyers, with all
security, transfer, medallions, and other similar taxes or charges, if any,
paid; and    

(b)all documentation and other evidence reasonably requested by Buyers in order
to establish the due authorization and completion of the transactions
contemplated by this Agreement, including the taking of all corporate
proceedings by the boards of directors of each Focus Entity and Fairfields, as
the case may be, required to effectively carry out the obligations of the Focus
Entities hereunder and to complete the transfer and sale of the Purchased Shares
to Buyers pursuant to this Agreement.

 

4.2          Title to New Shares. Buyers are the legal and beneficial owner of
the New Shares and have good title to them, free and clear of any lien or
encumbrance of any nature whatsoever. Buyers have the absolute and exclusive
right to assign the New Shares to Focus Mexico as contemplated by this Agreement
and no other person or entity has any right, option, or other entitlement of any
nature whatsoever to the New Shares or any part thereof.

 



3

 

 

4.3          Deliveries by Buyers., Buyers will forthwith thereafter deliver to
Focus Mexico:

 

(a)certificates representing the New Shares duly endorsed in blank for transfer
or accompanied by duly executed blank stock transfer powers completed to reflect
the number of New Shares being acquired by Focus Mexico, with all security,
transfer, medallions, and other similar taxes or charges, if any, paid; and    

(b)all documentation and other evidence reasonably requested by Focus Mexico in
order to establish the due authorization and completion of the transactions
contemplated by this Agreement, including the taking of all corporate
proceedings by the board of directors and shareholders of Buyers required to
effectively carry out their obligations pursuant to this Agreement.

 

4.4          Termination. In the event the transactions contemplated in this
Agreement are not completed on or prior to February 20, 2013. Thereafter, this
Agreement shall be deemed terminated and become null and void in its entirety.

 

4.5          Release. Each of Focus Gold and Focus Mexico and each of its
subsidiaries does hereby fully and finally remise, release and forever discharge
Fairfields from all actions, applications, claims, complaints, proceedings,
causes of action, liabilities, suits, debts, dues, demands, accounts, bonds,
covenants, contracts, complaints, claims of every kind and nature which have
existed, now exist or may in the future exist with respect to any matter or
thing existing up to the present time or that may exist in the future, including
without limitation all business, relationships, contracts, claims arising which
hereto may have been or may hereafter be sustained, directly or indirectly,
whether now known or unknown (collectively, the “Claims”), which either Focus
Gold or Focus Mexico or any of its subsidiaries or affiliates had, now has or
may have in the future. Nothing herein shall serve to release Buyers from its
obligations to Focus Gold or Focus Mexico, as the case may be, arising under
this Agreement.

 

article 5
GENERAL

 

5.1          Further Assurances. The parties shall sign such further and other
documents, cause such meetings to be held, cause such resolutions to be passed
and such by-laws to be enacted, exercise their vote and influence and do and
perform (and cause to be done and performed) such further and other acts or
things as may be necessary or desirable in order to give full effect to this
Agreement and every part of it.

 

5.2          Notices. All notices, requests, demands or other communications
required or permitted to be given by one party to another pursuant to this
Agreement shall be given in writing by personal delivery, courier service,
registered mail (postage prepaid), or facsimile transmission, addressed or
delivered to such other party set out on the face page of this Agreement, as may
be amended by notice of address change by one party to the other.

 

5.3          Applicable Law. This Agreement and all other documents provided for
in this Agreement and the rights and obligations of the parties thereto shall be
governed by and construed and enforced in accordance with the laws of the State
of Nevada applicable therein and the parties hereto attorn to the jurisdiction
of the courts of the State of Nevada.

 

5.4          Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by parties hereto.

 

5.5          Waiver. No party to this Agreement shall be deemed or taken to have
waived any provision of this Agreement unless such waiver is in writing, and
then such waiver shall be limited to the circumstances set forth in such written
waiver. No failure or delay on the part of a party in exercising any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
waiver by a party of a default shall operate against such party as a waiver of
such default unless made in writing and signed.

 



4

 

 

5.6          Enurement and Assignment. This Agreement shall be binding upon and
enure to the benefit of the parties, their respective heirs, executors,
administrators and other legal representatives, and, to the extent permitted,
their respective successors and permitted assigns. No party to this Agreement
may assign, transfer or otherwise dispose of all or any part of its rights or
obligations or any interest in this Agreement without the prior consent of the
parties.

 

5.7          Severability. If any provision of this Agreement or the application
of such provision to any Person or circumstances shall be held illegal, invalid
or unenforceable, the remainder of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it is held
illegal, invalid or unenforceable shall not be affected thereby. Each provision
of this Agreement is intended to be severable, and if any provision is illegal,
invalid or unenforceable in any jurisdiction, this will not affect the legality,
validity or enforceability of such provision in any other jurisdiction or the
validity of the remainder of this Agreement.

 

5.8          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery by facsimile of
any executed counterpart of this Agreement shall be equally as effective as
delivery of a manually executed counterpart thereof. Any party delivering an
executed counterpart by facsimile shall also deliver a manually executed
counterpart of this Agreement, but failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.

 

5.9          Confidentiality; Publicity. Except as may be required by law, rule,
regulation, or pursuant to a stock exchange listing agreement or as otherwise
permitted or expressly contemplated herein, no party hereto and none of their
respective affiliates, employees, agents, and representatives shall disclose to
any third party this Agreement, the subject matter or terms hereof or any
confidential information or other proprietary knowledge concerning the business
or affairs of any other party which it may have acquired from such party in the
course of pursuing the transactions contemplated by this Agreement without the
prior written consent of the other parties hereto; provided, that any
information that is otherwise publicly available, without breach of this
provision, or has been obtained from a third party without a breach of such
third party’s duties, shall not be deemed confidential information. No press
release or other public announcement related to this Agreement or the
transactions contemplated hereby shall be issued by Focus Gold without the prior
written approval of Buyers.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

 

 

 



5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BUYER

 

/s/ Santiago Leon Aveleyra

Santiago Leon Aveleyra

 

 

BUYER

 

/s/ Eduardo Zayas Duenas

Eduardo Zayas Dueñas

 

 

BUYER

 

/s/ Carmen Leticia Calderon Leon

Carmen Leticia Calderon Leon

 

   

FOCUS GOLD CORPORATION

Per /s/ Richard O. Weed

Richard O. Weed

Secretary

 

 

 

FOCUS GOLD MEXICO LIMITED

Per /s/ Richard O. Weed

Richard O. Weed

Secretary

 

 

 

 

 

 

 

 

6

 

